
	

113 HR 989 IH: To prohibit the use of funds for the Lifeline program, and for other purposes.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 989
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of funds for the Lifeline program,
		  and for other purposes.
	
	
		1.Rescission; prohibition on
			 use of funds for the Lifeline program
			(a)RescissionOf the unobligated balances of funds
			 available for Federal Communications Commission—Salaries and
			 Expenses for fiscal year 2013, $2,200,000,000 are hereby rescinded.
			(b)LimitationNone of the funds made available for
			 Federal Communications Commission—Salaries and Expenses for fiscal
			 year 2013 may be used for the Lifeline program under sections 54.400 through
			 54.417 of title 47, code of Federal Regulations (as in effect on the date of
			 the enactment of this Act).
			(c)Use of rescinded
			 amounts
				(1)The amount otherwise made available for
			 Department of Transportation—Federal Aviation
			 Administration—Operations for fiscal year 2013 is hereby increased by
			 $500,000,000.
				(2)The amount otherwise made available for
			 Department of Defense—Operation and Maintenance, Navy for fiscal
			 year 2013 is hereby increased by $1,600,000,000.
				
